DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Tek et al (US 2019/0125295) in view of Smistad et al (Real time automatic ejection fraction and foreshortening detecting using deep learning) 
As to claim 1, Tek et al teaches a system comprising: a medical imaging device comprising at least one processor, wherein the medical imaging device is configured to: 
acquire one or more medical images during examination of a heart of a patient (3D B-mode and color Doppler images of the heart are acquiring with transesophageal (TEE) or transthoractic (TTE) echocardiography, paragraph [0019-0020]); and display the one or more medical images via a display device(The sampling planes are tracked over time for automated quantification of flow measurements, which are displayed to assist in diagnosis., paragraph [0019-220]); and wherein the processor is configured to, in real-time during the examination of the heart (The acts are performed in real-time, such as during ultrasound scanning of act 30. The user may view images of act 42 while scanning in act 30 to acquire another dataset representing the cardiac volume; paragraph [0026]): process the one or more medical images (The processor automatically identifies the valve, valve anatomy, and/or cardiac flow measurement area without user input other than activation and scanning position. In alternative embodiments, a semi-automatic process is used where the user confirms or guides the process by indicating one or more locations and/or indicating changes due to proposed treatment, paragraph [0023]); automatically identify at least one structure of the heart(The valve is detected by detecting the whole structure and/or by detecting specific landmarks or parts of the valve. The anatomy of the valve is identified in the data. For example, the annulus and/or closure line are identified. In other examples, other anatomies, such as leaflets and/or chordae, are identified. Any part of the valve may be located. Given the identified valve region, anatomical structures of interest, such as the annulus and the closure line, are detected, paragraph [0057]). Tek clearly teaches the classifier is a tree-based structure with which the posterior probabilities of the presence of the anatomy of interest are calculated from given data. Each detector not only provides a binary decision for a given sample, but also a confidence value associated with the decision. The nodes in the tree are constructed by a combination of simple classifiers using boosting techniques. Other probabilistic machine training result in detectors that provide confidence values ( paragraph [0054]). While Tek et al. meets a number of the limitations of the claimed invention, as pointed out more fully above, Tek et al  fails to specifically teach “; automatically identify a contour of the at least one structure; indicate the contour in the one or more medical images, during the displaying of the one or more medical image; and provide during the indicating of the contour, a quality indicator associated with the contour.”
Specifically, Smistad  et al. teaches automatically identify a contour of the at least one structure (Fig. 2. Illustration of an extracted LV contour, and the apex and base mid landmarks A, ~ B~ in both ED and ES. These contours and landmarks are used to calculate the proposed apical foreshortening metrics: LV length difference ∆L and longitudinal apex movement ∆M, figure 2 and landmark extraction part D page 3 right column); indicate the contour in the one or more medical images (Real time pipeline, G , right column page 4), during the displaying of the one or more medical image; and provide during the indicating of the contour, a quality indicator associated with the contour(Fig. 8. Four screenshots of the real-time implementation of the full pipeline enabling users to do volume and EF measurements without any manual input. The users simply need to find and optimize the A4C and A2C views. The segmented ED and ES images of both A4C and A2C views are displayed on the left side when scanning and may be updated at any time by repositioning the ultrasound probe as seen in (b) and (c). A quality bar at the bottom gives users feedback on the view quality (see (a), (b) and (c)), and if apical foreshortening is detected, a warning with quantitative information is displayed in the top right corner as seen in (b) and (c). , figure 8, page 9).”
It would have been obvious to one of ordinary skill in the art  before the effective filing date of the claimed invention to use  Smistad LV contour extraction and quality indicator in  Tek et al in order to significantly reduce time spent on analysis and measurement error due to foreshortening, while providing
quantitative volume measurements in the everyday echo lab.Therefore, the claimed invention would have been obvious to one of ordinary skill in the art at the time of the invention by applicant.

As to claim 2, Tek et al teaches the system of claim 1, wherein the processor is configured to measure or calculate during the examination of the heart, based on processing of the one or more medical images, one or more parameters and/or indicators associated with function of the heart during the examination of the heart ( The feature values are input to the classifier, and the classifier outputs the bounding box, parameter values, or other indicator of the global position of the valve. The classifier is a machine-learnt classifier. Based on the extracted input features, a discriminative classifier or classifiers are trained to detect the location of the valve. Different machine-learnt classifiers detect different valves. Alternatively, one machine-learnt classifier detects multiple valves; paragraph [0046]).
As to claim 3, Smistad teaches the  system of claim 1, wherein the processor is configured to provide during the examination of the heart, based on processing of the one or more medical images, feedback or output relating to one or more parameters and/or indicators associated with function of the heart during the examination of the heart (the results are visualized as shown in Fig. 8 which also shows how the resulting application works in practice. The user simply starts by placing the probe and looks for the A4C or A2C view, when one of these views is found the user can optimize the view using the view quality feedback, the segmentation and also the foreshortening information shown on screen while scanning; G Real time Pipeline page 4)
As to claim 4, Smistad teaches the  system of claim 1, wherein the processor is configured to: automatically and in real-time calculate, based on processing of the one or more medical images, ejection fraction (EF) of the heart; and provide feedback relating to the calculated EF during the displaying of the one or more medical images(Ejection fraction estimation section F page 4 and figure 8).
As to claim 5, Smistad teaches the  system of claim 1, wherein the processor is configured to utilize artificial intelligence in identifying the at least one structure and/or the contour of the at least one structure(training data, page 5 right column ).
As to claim 6, Tek et al teaches the system of claim 5, wherein the processor is configured to implement deep learning deep learning based neural networks for use in identifying the at least one structure and/or the contour of the at least one structure (deep learning is used to train. The deep learning learns filter kernels to be applied to the ultrasound data for classification, paragraph [0041],[0047],[0085]).
As to claim 7, Smistad teaches the  system of claim 1, wherein the processor is configured to, when automatically identify a contour of the at least one structure: identify a plurality of contour points; and track trajectories of plurality of contour points during cycles over one or more complete heart beat cycles((contour point was determined to be at the base if any pixels immediately below was segmented as the left atrium. From these base contour points, the left, right, and mid base landmarks were extracted. The apex landmark was the contour point furthest away from the base mid landmark, section D landmark extraction; figure 2).	
As to claim 8, Smistad teaches the  system of claim 7, wherein the processor is configured to assess function of the heart based on tracking of the trajectories of plurality of contour points (contour point was determined to be at the base if any pixels immediately below was segmented as the left atrium. From these base contour points, the left, right, and mid base landmarks were extracted. The apex landmark was the contour point furthest away from the base mid landmark, section D landmark extraction).
As to claim 9, Smistad teaches the  system of claim 1, wherein the processor is configured to adaptively control the providing quality indicator associated with the contour based on a value or a classification of the quality indicator(real time pipeline G, page 4 and figure 3)
As to claim 10, Smistad teaches the  system of claim 9, wherein the processor is configured to visually adjust a feedback or output corresponding to the quality indicator based on the value or the classification of the quality indicator(figure 8).
The limitation of claims 11-20 has been addressed above. 
						Contact Information 
					
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NANCY BITAR whose telephone number is (571)270-1041. The examiner can normally be reached Mon-Friday from 8:00 am to 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Nay Maung can be reached on 571-272-7882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NANCY . BITAR
Examiner
Art Unit 2664



/NANCY BITAR/Primary Examiner, Art Unit 2664